Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 30, 2008 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Strategic Funds, Inc. -Systematic International Equity Fund File No.: 811-3940; 2-88816 CIK No: 737520 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended October 31, 2008. Please note, this N-CSR relates only to the Registrants series Systematic International Equity Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Please direct any questions or comments to the attention of the undersigned at 212.922.6817. Very truly yours, /s/Yaroslava Kouskovskaya Yaroslava Kouskovskaya
